Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02389-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives
  Sheneen McClain and Lawayne Mosley,
  SHENEEN MCCLAIN, individually,
  LAWAYNE MOSLEY, individually,

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality,
  OFFICER NATHAN WOODYARD, in his individual and official capacity,
  OFFICER RANDY ROEDEMA, in his individual and official capacity,
  OFFICER JASON ROSENBLATT, in his individual and official capacity,
  OFFICER MATTHEW GREEN, in his individual and official capacity,
  SERGEANT DALE LEONARD, in his individual and official capacity,
  OFFICER ALICIA WARD, in her individual and official capacity,
  OFFICER KYLE DITTRICH, in his individual and official capacity,
  OFFICER ERICA MARRERO, in her individual and official capacity,
  OFFICER JAMES ROOT, in his individual and official capacity,
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity,
  OFFICER DARREN DUNSON, in his individual and official capacity,
  SERGEANT RACHEL NUNEZ, in her individual and official capacity,
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity,
  PARAMEDIC JEREMY COOPER, in his individual and official capacity,
  DR. ERIC HILL, in his individual capacity,

        Defendants.

       DEFENDANTS’ UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME
            TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’
                  COMPLAINT AND JURY DEMAND (ECF 1)

        Defendants City of Aurora, Officer Nathan Woodyard, Officer Randy Roedema,

  Officer Jason Rosenblatt, Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia

  Ward, Officer Kyle Dittrich, Officer Erica Marrero, Officer James Root, Officer Jordan
Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 2 of 6




  Mullins-Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez, Lieutenant Peter

  Cichuniec and Paramedic Jeremy Cooper, in their official capacities, by and through their

  official capacity counsel, Peter Ruben Morales and Isabelle S. Evans of the Aurora City

  Attorney's Office, Defendants Officer Nathan Woodyard, Officer Randy Roedema, Officer

  Jason Rosenblatt, Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia Ward,

  Officer Kyle Dittrich, Officer Erica Marrero, Officer James Root, Officer Jordan Mullins-

  Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez, in their individual capacities, by

  and through their individual capacity counsel, Jonathan M. Abramson and Yulia

  Nikolaevskaya of Kissinger & Fellman, P.C., Defendants Lieutenant Peter Cichuniec and

  Paramedic Jeremy Cooper, in their individual capacities, by and through their individual

  capacity counsel, Michael Lowe and David Goddard, of Bruno, Colin & Lowe, P.C., and

  Defendant Dr. Eric Hill, in his individual capacity, by and through his counsel of record,

  Stephen J. Hensen of Hensen | DuWaldt, (collectively “Defendants”), pursuant to Fed. R.

  Civ. P. 6(b)(1)(A) and D.C.COLO.LCivR. 6.1(b) and (c), hereby respectfully submit

  Defendants’ Unopposed Joint Motion for Extension of Time to Answer or Otherwise

  Respond to Plaintiffs’ Complaint and Jury Demand (ECF 1) (“Motion”), as follows:

               CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

         Undersigned counsel for Defendants certifies they have conferred with counsel for

  Plaintiffs via telephone and email concerning the relief requested in this Motion. Plaintiffs’

  counsel has indicated that they have no objection to a thirty-five (35) day extension of




                                                2
Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 3 of 6




  time to answer or otherwise respond to Plaintiffs’ Complaint and Jury Demand (ECF 1)

  (“Complaint”).

         1.     The Complaint was filed on August 8, 2020.

         2.     Each of the Defendants, by and through their respective undersigned

  counsel of record, executed a Waiver of Service of Summons dated August 25, 2020,

  making Defendants’ responsive pleadings due October 26, 2020.

         3.     Defendants request a thirty-five (35) day extension of time, up to and

  including November 30, 2020, to answer or otherwise respond to the Complaint.

         4.     The Complaint is 106 pages long, consisting of 585 paragraphs and 9

  separate claims against 16 various Defendants. The requested extension is necessary to

  allow various counsel an opportunity to thoroughly review and analyze the voluminous

  Complaint and prepare a response for each of the numerous listed Defendants.

         5.     The extension will not unduly delay these proceedings or otherwise interfere

  with the administration of justice.

         6.     Pursuant to D.C.COLO.LCivR 6.1(c), the respective undersigned counsel for

  each Defendant certifies that a copy of this Motion has been provided to Defendants City

  of Aurora, Officer Nathan Woodyard, Officer Randy Roedema, Officer Jason Rosenblatt,

  Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia Ward, Officer Kyle Dittrich,

  Officer Erica Marrero, Officer James Root, Officer Jordan Mullins-Orcutt, Officer Darren

  Dunson, Sergeant Rachel Nunez, Lieutenant Peter Cichuniec, Paramedic Jeremy

  Cooper and Dr. Eric Hill.


                                              3
Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 4 of 6




         WHEREFORE, Defendants City of Aurora, Officer Nathan Woodyard, Officer Randy

  Roedema, Officer Jason Rosenblatt, Officer Matthew Green, Sergeant Dale Leonard,

  Officer Alicia Ward, Officer Kyle Dittrich, Officer Erica Marrero, Officer James Root,

  Officer Jordan Mullins-Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez,

  Lieutenant Peter Cichuniec, Paramedic Jeremy Cooper and Dr. Eric Hill respectfully

  request a thirty-five (35) day extension of time to answer or otherwise respond to

  Plaintiffs’ Complaint and Jury Demand, up to and including November 30, 2020.

  Dated this 14th day of October, 2020.

   /s/ Peter Ruben Morales                        /s/ Jonathan M. Abramson
   Peter Ruben Morales                            Jonathan M. Abramson
   Isabelle S. Evans                              Yulia Nikolaevskaya
   Aurora City Attorney’s Office                  Kissinger & Fellman, P.C.
   15151 E. Alameda Parkway, Suite 5300           3773 Cherry Creek N. Dr., #900
   Aurora, CO 80012                               Denver, CO 80209
   Telephone: (303) 739-7030                      Telephone: 303-320-6100
   Facsimile: (303) 739-7042                      Facsimile: 303-327-8601
   pmorales@auroragov.org                         jonathan@kandf.com
   ievans@auroragov.org                           julie@kandf.com
   Attorneys for Defendant City of Aurora,        Attorneys for Defendants Dittrich,
   and Defendants Woodyard, Roedema,              Dunson, Green, Leonard, Marrero,
   Rosenblatt, Green, Leonard, Ward,              Mullins-Orcutt, Nunez, Roedema, Root,
   Dittrich, Marrero, Root, Mullins-Orcutt,       Rosenblatt, Ward, and Woodyard in their
   Dunson, Nunez, Cichuniec, and Cooper           individual capacities (“APD Defendants”)
   in their official capacities (“Aurora
   Defendants”)

   /s/ Michael Lowe                               /s/ Stephen J. Hensen
   Michael Lowe                                   Hensen | DuWaldt
   David Goddard                                  1001 Bannock Street, Suite 39
   Bruno, Colin & Lowe, P.C.                      Denver, CO 80204
   1999 Broadway, Suite 4300                      Phone: 303-223-0773
   Denver, Colorado 80202                         Cell: 303-895-4199
   P: 303.831.1099                                steve@hendulaw.com
   F: 303.831.1088                                Attorney for Defendant Dr. Eric Hill



                                              4
Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 5 of 6




   MLowe@brunolawyers.com
   dgoddard@brunolawyers.com
   Attorneys for Defendants Cichuniec and
   Cooper in their individual capacities
   (“AFR Defendants”)

                                CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of October 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Liana Orshan, Esq. (lorshan@kln-law.com)
  Michael Fairhurst, Esq. (mfairhurst@kln-law.com)
  Mari Newman, Esq. (mnewman@kln-law.com)
  ATTORNEYS FOR PLAINTIFFS

  Peter Morales, Esq. (pmorales@auroragov.org)
  Isabelle Evans, Esq. (ievans@auroragov.org)
  ATTORNEYS FOR DEFENDANTS CITY OF AURORA, COLORADO, NATHAN
  WOODYARD, RANDY ROEDEMA, JASON ROSENBLATT, MATTHEW T. GREEN,
  DALE LEONARD, ALICIA WARD, KYLE DITTRICH, ERICA MARRERO, JAMES
  ROOT, JORDAN MULLINS-ORCUTT, DARREN DUNSON, RACHEL NUNEZ, PETER
  CICHUNIEC AND JEREMY COOPER, IN THEIR OFFICIAL CAPACITIES

  Michael Lowe, Esq. (mlowe@brunolawyers.com)
  David Goddard, Esq. (dgoddard@brunolawers.com)
  ATTORNEYS FOR DEFENDANTS PETER CICHUNIEC AND JEREMY COOPER, IN
  THEIR INDIVIDUAL CAPACITIES

  Stephen J. Hensen, Esq. (steve@hendulaw.com)
  ATTORNEY FOR DEFENDANT DR. ERIC HILL, IN HIS INDIVIDUAL CAPACITY

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-
  participant’s name:

  City Aurora, Colorado; Officer Nathan Woodyard; Officer Randy Roedema; Officer
  Jason Rosenblatt; Officer Matthew Green; Sergeant Dale Leonard; Officer Alicia Ward;
  Officer Kyle Dittrich; Officer Erica Marrero; Officer James Root; Officer Jordan Mullins-
  Orcutt; Officer Darren Dunson; Sergeant Rachel Nunez; Lieutenant Peter Cichuniec;
  Paramedic Jeremy Cooper, in their official capacity
  (c/o Office of the City Attorney; Attn: Peter Morales; pmorales@auroragov.org)


                                              5
Case 1:20-cv-02389-DDD-NRN Document 21 Filed 10/14/20 USDC Colorado Page 6 of 6




  City Aurora, Colorado; Officer Nathan Woodyard; Officer Randy Roedema; Officer
  Jason Rosenblatt; Officer Matthew Green; Sergeant Dale Leonard; Officer Alicia Ward;
  Officer Kyle Dittrich; Officer Erica Marrero; Officer James Root; Officer Jordan Mullins-
  Orcutt; Officer Darren Dunson; Sergeant Rachel Nunez; Lieutenant Peter Cichuniec;
  Paramedic Jeremy Cooper, in their individual capacity
  (c/o Kissinger & Fellman, P.C.; Attn: Jonathan Abramson; jonathan@kandf.com)

  Lieutenant Peter Cichuniec; Paramedic Jeremy Cooper, in their individual capacity
  (c/o Bruno, Colin & Lowe, P.C.; Attn: Michael Lowe; mlowe@brunolawyers.com)

  Dr. Eric Hill
  (c/o Hensen | DuWaldt; Attn: Stephen Hensen; steve@hendulaw.com)

                                                  By:    s/ Jonathan M. Abramson
                                                         Jonathan M. Abramson




                                              6
